MEMORANDUM **
O’Neill Plumbing Co. and Cornhusker Casualty Co. both appeal the district court’s order dismissing this case for lack of subject matter jurisdiction. On de novo review, see Providence Health Plan v. McDowell, 385 F.3d 1168, 1171 (9th Cir.2004) (as amended), we affirm.
Under Federal Rule of Civil Procedure 17(a), every action must be prosecuted in the name of the real party in interest. See also Glacier Gen. Assurance Co. v. Gordon Symons Co., 631 F.2d 131, 133 (9th Cir.1980). The real party in interest in a diversity case is determined according to state law. See id. at 133-34; Allstate Ins. Co. v. Hughes, 358 F.3d 1089, 1094 (9th Cir.2004) (as amended). As we have previously held, the real party in interest in an insurance subrogation action under Washington law is the insured party. 358 F.3d at 1094-95. Because the insured parties (the Zacatecas companies), like O’Neill and Mora, are Washington companies, there is no diversity among the parties, and we lack subject matter jurisdiction. Therefore, we cannot consider the merits of the claim, and we do not rule on Mora’s recently submitted Motion to Strike Report of Joy Veranth.
The district court’s order dismissing the case for want of subject matter jurisdiction is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.